DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 12, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 9, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson et al. (US 6536041), Oates, III (US 20170006074, hereinafter “Oates”), and Crysumpt. (2016, Nov. 29). Unofficial Beta Client Guide and a Walkthrough on all the Client [Online forum post]. Reddit. reddit.com/r/funny/comments/9ihsdp/fantastic_view_from_google_earth/ (hereinafter “Crysumpt”) citing Crysumpt. (2016, Nov. 24) [the hyperlink “graphs” directs to an image]. Imgur. i.imgur.com/NLFNROB.png (hereinafter referred to as “Image 1”).

Regarding claim 1, Knudson teaches a data display method, implemented by a terminal, comprising:
receiving a first target operation instruction on a client during a process of playing a video of a game event on the client (Col. 6, lines 44-67, “The client may be user television equipment (e.g., set-top boxes).” Col. 9, line 39 to col. 10, line 5, “If the user presses an information or ‘info’ remote control button, the program guide displays additional information such as status information associated with the selected program at step 111. For example, if the selected program is a sports event, the program guide may display information on injuries in the event, game statistics, key plays, etc.”);
obtaining process data of a target type in response to the first target operation instruction (Col. 7, lines 9-27, “Real-time data from a source of real-time data such as real-time data sources 30 or real-time data collection facility 40 may be distributed to set-top boxes 52 in real time and may be stored in database 53 if it is desired to access this information at a later point in time (e.g., to provide access to the sports scores for games that have recently concluded).” Col. 9, lines 16-25; Col. 16, lines 6-17, “If desired, the user may direct the program guide to display additional information (either from the real-time data source or the program listings database or both) that relates to a displayed status information item. For example, as shown in FIG. 15, the user may press an info key or other suitable remote control button to direct the program guide to display such additional information at step 213.” Col. 18, lines 31-60),
the process data indicating game information corresponding to a current moment of the video of the game event, the current moment indicating a current watching progress of the video of the game event played on the client (Col. 6, lines 19-25, “The real-time data transmitted to television distribution facility 26 may include current sports scores for games in progress, real-time game statistics, game delay information, game availability information (i.e., information on whether a given game is blocked out or not), real-time stock quotes or other financial information, real-time news, current weather information, or any other suitable real-time data.”), and
the game information being time-sensitive (Col. 6, lines 19-25, “The real-time data transmitted to television distribution facility 26 may include current sports scores for games in progress, real-time game statistics, game delay information, game availability information (i.e., information on whether a given game is blocked out or not), real-time stock quotes or other financial information, real-time news, current weather information, or any other suitable real-time data.”); and
displaying a first target interface on the client, the first target interface displaying the process data of the target type (Col. 9, lines 16-25; Col. 16, lines 6-17; Col. 9, line 39 to col. 10, line 5, “If the user presses an information or ‘info’ remote control button, the program guide displays additional information such as status information associated with the selected program at step 111. For example, if the selected program is a sports event, the program guide may display information on injuries in the event, game statistics, key plays, etc.” Col. 14, lines 1-13, “in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). Status information items for sports-related categories such as status information item 196 contain real-time data such as current score information and game status information.”).
Knudson teaches the limitations specified above; however, the combination does not expressly teach wherein the first target interface includes a virtual game map, and the process data of the target type displaying on the virtual game map includes activity locations of a game character corresponding to the current moment; and displaying the first target interface comprises: in response to detecting that a team damage dealt function being triggered on the first target interface, transmitting a request for obtaining the process data of a team damage dealt type; receiving and processing the process data of the team damage dealt type to obtain a team damage dealt interaction interface, the team damage dealt interaction interface displaying damages caused or received by players in a team battle round closest to the current moment; displaying options of a plurality of team battle rounds on the team damage dealt interaction interface, each team battle round being a game period with a start moment and an ending moment; and in response to one of the options being selected, displaying damages caused or received by players in a team battle round corresponding to the selected option.
Oates teaches:
an interface including a virtual game map ([0192], [0194], [0200], Figs. 6A-6B), and
displaying on the virtual game map activity locations of a game character corresponding to a current moment ([0192], “as shown in FIG. 6A, name tags (shown as A, B, C, D, and E in FIG. 6A) may be added to characters in the video stream so that spectators may identify the players in the game. As another example, objects or characters of interest may be identified from the game metadata and/or broadcast metadata, and those objects or characters may be visually indicated using overlay content in the video stream.” [0194], [0200], “In some embodiments, a world map 696 or portion of a map of the game world may be displayed on UI 652. In some embodiments, the locations of players, teams, areas, events, regions, or locations may be marked or highlighted or otherwise visually indicated on the map 696.” Figs. 6A-6B); and
displaying an interface comprising, in response to detecting that a function being triggered on the interface, transmitting a request for obtaining process data of function type, receiving and processing the process data of the function type to obtain an interaction interface, the interaction interface displaying statistics by players closest to a current moment, displaying options on the interaction interface, in response to one of the options being selected, displaying statistics by players corresponding to the selected option ([0205], “An overlay window 738 may provide additional information about game content, game events, players, and so on based at least in part on the game metadata obtained from the game system. For example, as shown in FIG. 7A, an overlay window 738A has been added to broadcast 734 in response to an event involving Player E, such as Player E's first appearance in the game or in the current scene. The example overlay window 738A shows the player's attributes (name, team, level, skills, etc.), statistics (ratings, accomplishments, kills, experience, etc.) and gear (weapons, clothing, tools, vehicles, etc.).” [0206], “For example, as shown in FIG. 7B, the spectating UI 702 is displayed on a touch-enabled device, and the spectator has used touch gestures to select Player E and open an overlay window 738B that shows the player's attributes (name, team, level, skills, etc.), statistics (ratings, accomplishments, kills, experience, etc.) and gear (weapons, clothing, tools, vehicles, etc.).” That is, a player’s kills up to the current moment are presented. Figs. 7A-7B).
In view of Oates’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the first target interface includes a virtual game map, and the process data of the target type displaying on the virtual game map includes activity locations of a game character corresponding to the current moment, and displaying the interface comprises, in response to detecting that a function being triggered on the interface, transmitting a request for obtaining the process data of function type, receiving and processing the process data of the function type to obtain an interaction interface, the interaction interface displaying statistics by players closest to a current moment, displaying options on the interaction interface, in response to one of the options being selected, displaying statistics by players corresponding to the selected option. The modification would enable users to access and virtually spectate online gaming matches. The modification would also enable spectators to view statistics regarding the online gaming matches. The modification would serve to improve the overall user experience.
While the combination teaches that displaying the interface comprises, in response to detecting that a function being triggered on the interface, transmitting a request for obtaining the process data of function type, receiving and processing the process data of the function type to obtain an interaction interface, the interaction interface displaying statistics by players closest to a current moment, displaying options on the interaction interface, in response to one of the options being selected, displaying statistics by players corresponding to the selected option, the combination does not expressly teach that the function is a team damage dealt function, obtaining the process data of a team damage dealt type, that the interaction interface is a team damage dealt interaction interface, the team damage dealt interaction interface displaying damages caused or received statistics by players in a team battle round, displaying options of a plurality of team battle rounds on the team damage dealt interaction interface, each team battle round being a game period with a start moment and an ending moment, and in response to one of the options being selected, displaying damages caused or received by players in a team battle round corresponding to the selected option.
Crysumpt teaches a team damage dealt function, a team damage dealt interaction interface, the team damage dealt interaction interface displaying damages caused or received by players in a team battle round, displaying options of a plurality of team battle rounds on the team damage dealt interaction interface, each team battle round being a game period with a start moment and an ending moment, and in response to one of the options being selected, displaying damages caused or received by players in a team battle round corresponding to the selected option (p. 1, “Going into a match info, you'll see the scoreboards, builds and objectives, the simple history but you can change the page to see a more detailed info and see the overview of the game, the stats and the graphs.” The hyperlink “graphs” directs to Image 1).
In view of Crysumpt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the function is a team damage dealt function, obtaining the process data of a team damage dealt type, that the interaction interface is a team damage dealt interaction interface, the team damage dealt interaction interface displaying damages caused or received statistics by players in a team battle round, displaying options of a plurality of team battle rounds on the team damage dealt interaction interface, each team battle round being a game period with a start moment and an ending moment, and in response to one of the options being selected, displaying damages caused or received by players in a team battle round corresponding to the selected option.

Regarding claim 4, the combination further teaches:
wherein the video of the game event is a live streaming video (Knudson: Col. 11, lines 59-66, “As shown in FIG. 9, each key generator 156 may receive information on a live event's start date 158, start time 160, category of event 162 (e.g., major league baseball, hockey, National Football League football, etc.), identifier for event within category 164 (e.g., an indicator for the home team), or any other suitable factors. Each key generator 156 takes these inputs and uses a suitable algorithm to generate a key 166 that uniquely identifies the live event.”);
before receiving the first target operation instruction on the client, the method further comprises:
displaying, by the terminal, indication information corresponding to each of a plurality of types on the client (Knudson: Col. 13, lines 55-67, “Controllable ticker 186 may contain a selectable category 192 such as major league baseball, National Football League (NFL) football, National Hockey League (NHL) hockey, news, or any other suitable user-defined or predefined category. The user may select from different categories that are available using right and left remote control cursor keys as indicated by arrows 194.”),
wherein the indication information is associated with process data of one of the plurality of types (Knudson: Col. 14, lines 1-13, “Each category 192 has a number of associated items of status information. For example, in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). Status information items for sports-related categories such as status information item 196 contain real-time data such as current score information and game status information. Status information items for other types of categories contain other suitable types of real-time data.”); and
the first target operation instruction is generated by using indication information corresponding to the target type (Knudson: Col. 14, lines 1-13, “in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). Status information items for sports-related categories such as status information item 196 contain real-time data such as current score information and game status information.”).

Regarding claim 9, the combination further teaches:
wherein displaying the first target interface on the client comprises:
adding, by the client on the terminal, the process data of the target type to a target template, wherein the target template is used for rendering the process data of the target type; and displaying, by the terminal, the first target interface that is obtained by rendering the process data of the target type by using the target template (Knudson: Col. 9, lines 16-25; Col. 16, lines 6-17; Col. 9, line 39 to col. 10, line 5, “If the user presses an information or ‘info’ remote control button, the program guide displays additional information such as status information associated with the selected program at step 111. For example, if the selected program is a sports event, the program guide may display information on injuries in the event, game statistics, key plays, etc.” Col. 14, lines 1-13, “in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). Status information items for sports-related categories such as status information item 196 contain real-time data such as current score information and game status information.” Col. 9, lines 26-38; Figs. 3, 6-7, 13).

Regarding claim 11, Knudson teaches an electronic device, comprising a memory and a processor, the memory storing a computer program (Col. 5, lines 26-48; Col. 7, lines 1-8 and 29-35; Fig. 1). The rejection of claim 1 is similarly applied to the remaining limitations of claim 11.

Regarding claim 20, Knudson teaches a non-transitory storage medium, storing a computer program (Col. 5, lines 26-48; Col. 7, lines 1-8 and 29-35; Fig. 1). The rejection of claim 1 is similarly applied to the remaining limitations of claim 20.

Claims 2-3, 6-7, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Oates, Crysumpt, and Howcroft (US 2010/0125884).

Regarding claims 2 and 12, the combination further teaches:
wherein the video of the game event is a live streaming video (Knudson: Col. 11, lines 59-66, “As shown in FIG. 9, each key generator 156 may receive information on a live event's start date 158, start time 160, category of event 162 (e.g., major league baseball, hockey, National Football League football, etc.), identifier for event within category 164 (e.g., an indicator for the home team), or any other suitable factors. Each key generator 156 takes these inputs and uses a suitable algorithm to generate a key 166 that uniquely identifies the live event.”).
However, Knudson does not expressly teach that obtaining, by the terminal, the process data of the target type comprises: transmitting, by the terminal, a first request to a first server according to the first target operation instruction, wherein the first request is used for requesting the process data of the target type from the first server; and receiving, by the client on the terminal, the process data of the target type transmitted by the first server in response to the first request.
Howcroft teaches transmitting, by a terminal, a first request to a first server according to a first target operation instruction, wherein the first request is used for requesting data of a target type from the first server; and receiving, by a client on terminal, the data of the target type transmitted by the first server in response to the first request ([0018], “For example, the subscriber selection may be received via a remote device coupled to the STB 102, such as the PDA 142, the laptop 140, the remote control 116, or via another remote device (not shown). The STB 102 may receive the subscriber selection and may request the selected supplemental content from the VDN server 150 via the access network 146. The STB 102 may then receive the requested supplemental content and display the supplemental content on the video display 112, the laptop 140, the PDA 142, or on another display device (not shown).”).
In view of Howcroft’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that obtaining, by the terminal, the process data of the target type comprises: transmitting, by the terminal, a first request to a first server according to the first target operation instruction, wherein the first request is used for requesting the process data of the target type from the first server; and receiving, by the client on the terminal, the process data of the target type transmitted by the first server in response to the first request. By obtaining data based on a user request, the modification would serve to reduce storage requirements at client devices, and additionally would reduce unnecessary bandwidth usage of the overall system.

Regarding claims 3 and 13, the combination further teaches wherein: the process data of the target type received by the client is obtained by the first server from a target database in response to the first request (Knudson: Col. 6, lines 26-30, “Each television distribution facility 26 may distribute both the program guide data received from program guide database 24 and the real-time data received from real-time data sources 30 to the program guides of users at associated user television equipment 48 via communications links 50.” Howcroft: [0018], “The STB 102 may receive the subscriber selection and may request the selected supplemental content from the VDN server 150 via the access network 146.”).

Regarding claim 6, the combination further teaches:
before receiving the first target operation instruction (Knudson: Col. 8, lines 58-63, “Real-time data such as the sports scores for current sporting events may be obtained directly from a real-time data feed from real-time data sources 30. The data feed may be buffered if necessary, for example, by storing data from the real-time data sources 30 in database 53 or database 57.”), the method further comprises:
receiving, by the client on the terminal, the process data of the current game round transmitted by the first server (Knudson: Col. 6, lines 19-25, “The real-time data transmitted to television distribution facility 26 may include current sports scores for games in progress, real-time game statistics, game delay information, game availability information (i.e., information on whether a given game is blocked out or not), real-time stock quotes or other financial information, real-time news, current weather information, or any other suitable real-time data.”); and
obtaining, by the terminal, the process data of the target type comprises:
obtaining, by the terminal, a play progress of the video of the game at the current moment (Knudson: Col. 9, lines 16-25; Col. 16, lines 6-17; Col. 9, line 39 to col. 10, line 5, “If the user presses an information or ‘info’ remote control button, the program guide displays additional information such as status information associated with the selected program at step 111. For example, if the selected program is a sports event, the program guide may display information on injuries in the event, game statistics, key plays, etc.” Col. 14, lines 1-13, “in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). Status information items for sports-related categories such as status information item 196 contain real-time data such as current score information and game status information.”); and
selecting, by the terminal, the process data of the target type corresponding to a target range of the play progress from the process data of a current game round (Knudson: Col. 9, lines 16-25; Col. 16, lines 6-17; Col. 9, line 39 to col. 10, line 5, “If the user presses an information or ‘info’ remote control button, the program guide displays additional information such as status information associated with the selected program at step 111. For example, if the selected program is a sports event, the program guide may display information on injuries in the event, game statistics, key plays, etc.” Col. 14, lines 1-13, “in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). Status information items for sports-related categories such as status information item 196 contain real-time data such as current score information and game status information.”).
However, the combination does not expressly teach wherein the video of the game is an on-demand video. Knudson also does not expressly teach transmitting, by the terminal, a page parameter of a target page to a first server during the process of playing the video of the game, wherein the page parameter of the target page is used for obtaining process data of a current game round in the game.
Howcroft provides a teaching:
wherein video is an on-demand video ([0017], “In a particular illustrative embodiment, the set-top box (STB) 102 receives a selection of a particular video offering (also a particular VOD offering herein) to be displayed, where the selection is initiated by a subscriber.”);
transmitting, by a terminal, a page parameter of a target page to a first server during the process of playing the video, wherein the page parameter of the target page is used for obtaining process data related to the video ([0018], “In a particular illustrative embodiment, the STB 102 provides a selectable menu of supplemental content titles, and the menu is displayed upon detection of discontinued transmission of the particular VOD offering. … For example, the subscriber selection may be received via a remote device coupled to the STB 102, such as the PDA 142, the laptop 140, the remote control 116, or via another remote device (not shown). The STB 102 may receive the subscriber selection and may request the selected supplemental content from the VDN server 150 via the access network 146. The STB 102 may then receive the requested supplemental content and display the supplemental content on the video display 112, the laptop 140, the PDA 142, or on another display device (not shown).”).
In view of Howcroft’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the video of the game is an on-demand video, and to include transmitting, by the terminal, a page parameter of a target page to a first server during the process of playing the video of the game, wherein the page parameter of the target page is used for obtaining process data of a current game round in the game. By obtaining data based on a user request via a page parameter, the modification would serve to reduce storage requirements at client devices, and additionally would reduce unnecessary bandwidth usage of the overall system. Moreover, the modification to provide on-demand video would allow users to view content at their convenience.

Regarding claim 7, the combination further teaches wherein the process data of the current game round received by the client is obtained by the first server from a target database (Knudson: Col. 6, lines 26-30, “Each television distribution facility 26 may distribute both the program guide data received from program guide database 24 and the real-time data received from real-time data sources 30 to the program guides of users at associated user television equipment 48 via communications links 50.”).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Oates, Crysumpt, and Niebres et al. (US 2016/0261915).

Regarding claim 5, the combination teaches wherein before receiving the first target operation instruction, the method further comprises:
wherein the indication information is associated with process data of one of the plurality of types (Knudson: Col. 14, lines 1-13, “in the controllable ticker 186 shown in the top screen 188 of FIG. 13, the program guide has displayed status information item 196 (the game title, current score, and current inning, of the Phillies at Pirates game). Status information items for sports-related categories such as status information item 196 contain real-time data such as current score information and game status information.”).
However, the combination does not expressly teach hiding, by the terminal, indication information corresponding to each of a plurality of types on the client in response to the video of the game event that being not currently live.
Niebres teaches hiding, by terminal, information in response to a video of a game event that being not currently live ([0028], “As another example, the information blocking service can be implemented according to a third condition: a user is watching the first airing of a tape-delayed game (e.g., a game that has already finished, but has not aired in the user's network yet). When the user launches the sports application, the sports application can automatically hide game scores and stats after the sports application (e.g., or the information blocking service) detects that the game the user is watching is the first airing of a tape delayed game. The user has the option to manually reveal game scores and stats or wait for the scores and stats to be revealed when the user has finished watching the tape delayed game.”).
In view of Niebres’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the combination to include hiding, by the terminal, indication information corresponding to each of a plurality of types on the client in response to the video of the game event that being not currently live. The modification would enable users to avoid “spoilers” with respect to game events and/or outcomes (see Niebres: [0002], [0024]).

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Oates, Crysumpt, and Ferman et al. (US 2004/0197088).

Regarding claim 8, the combination teaches the limitations specified in claim 1; however, the combination does not expressly teach wherein the video of the game event is an on-demand video; and before receiving the first target operation instruction, the method further comprises: presenting, by the client on the terminal, game information of the target type on a play progress bar of the video of the game event, wherein a location at which the information of the target type is presented on the play progress bar indicates a time corresponding to the process data of the target type.
Ferman teaches:
wherein video of a game is an on-demand video ([0088], “offered by the service provider as part of a VOD service.”); and
before receiving a first target operation instruction, a method comprising:
presenting, by a client on a terminal, game information of a target type on a play progress bar of the video of the game, wherein a location at which the information of the target type is presented on the play progress bar indicates a time corresponding to data of the target type ([0032], “Referring to FIG. 1, the system may present the video content to the user in one or more windows 20 and may present a corresponding time line 30, which may be referred to generally as temporal information, representative of the entire video or a portion thereof with the identified play segments 32 or otherwise identified thereon. The segments 32 may relate to any particular type of content, such as for example, interesting events, highlights, plays, key frames, events, and themes. It is likewise to be understood that the segments of video described herein may be based upon any segment of the video, and not limited to ‘plays’. A graphical indicator 35 illustrates where in the time line 30 corresponds with the presently displayed video.…Also, the size of the regions 38 between each of the plurality of segments may be indicated in a manner such that the regions 38 with a greater number of frames are larger than segments and regions with a lesser number of frames. Moreover, the size of each region 38 and segments 32 are preferably generally consistent with the length of time of the respective portions of the video. The indicator changes location relative to the time line as the currently displayed portion of the video changes.” [0036], “The system may include a set of selectors 58 that permits the user to select which portions of the video should be included in the summarized presentation. For example, if the slow motion segments are not desired, then the user may unselect the slow motion box 58 and the corresponding slow motion regions of the time line 48 will be skipped during the summary presentation.” Figs. 1, 5).
In view of Ferman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination wherein the video of the game event is an on-demand video; and before receiving the first target operation instruction, the method further comprises: presenting, by the client on the terminal, game information of the target type on a play progress bar of the video of the game event, wherein a location at which the information of the target type is presented on the play progress bar indicates a time corresponding to the process data of the target type. The modification would facilitate identification of portions of content that may be of interest to a user. The modification would thereby improve the overall user experience.

Regarding claim 10, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein after displaying the first target interface on the client, the method further comprises: receiving, by the terminal, a second target operation instruction in the first target interface, wherein the second target operation instruction is used for instructing to display subprocess data of the process data of the target type; obtaining, by the terminal, the subprocess data of the process data of the target type in response to the second target operation instruction; and displaying, by the terminal, a second target interface on the client, wherein the second target interface displays the subprocess data of the process data of the target type.
Ferman teaches:
after displaying the first target interface on the client ([0032], “Referring to FIG. 1, the system may present the video content to the user in one or more windows 20 and may present a corresponding time line 30, which may be referred to generally as temporal information, representative of the entire video or a portion thereof with the identified play segments 32 or otherwise identified thereon. The segments 32 may relate to any particular type of content, such as for example, interesting events, highlights, plays, key frames, events, and themes., a method comprising:
receiving, by a terminal, a second target operation instruction in a first target interface, wherein the second target operation instruction is used for instructing to display subprocess data of process data of a target type; obtaining, by the terminal, the subprocess data of the process data of the target type in response to the second target operation instruction; and displaying, by the terminal, a second target interface on the client, wherein the second target interface displays the subprocess data of the process data of the target type ([0044], “the data within the descriptions may be hierarchical in nature, such as shown in FIG. 8. The most rudimentary presentation of this data is to instantiate a single sequence or branch from the full collection. For instance, presenting a summary of the ‘slam dunks’ for a basketball game. One technique for the presentation of the hierarchical material is to indicate each segment on the time line and thereafter present the sequence, as previously described. After considering the hierarchical nature of the data and the time line presentation of the video material, it was determined that the visual indications on the time line may be structured to present the hierarchical information in a manner that retains a portion of the hierarchical structure. Referring to FIG. 9, one manner of maintaining a portion of the hierarchical structure is to graphically present the information in ever increasing specificity where at least two levels of the hierarchy, preferably different levels, are presented in an overlapping manner. For example, in baseball the time line may include data from the innings 80, the team at bat 82 (e.g., team A, team B), and the plays 84 which may be further differentiated.” [0045], Figs. 1, 8-9).
In view of Ferman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination wherein after displaying the first target interface on the client, the method further comprises: receiving, by the terminal, a second target operation instruction in the first target interface, wherein the second target operation instruction is used for instructing to display subprocess data of the process data of the target type; obtaining, by the terminal, the subprocess data of the process data of the target type in response to the second target operation instruction; and displaying, by the terminal, a second target interface on the client, wherein the second target interface displays the subprocess data of the process data of the target type. The modification would enable a combined system to provide users with additional information regarding content of interest. The modification would thereby improve the overall user experience.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Oates, Crysumpt, and Kern et al. (US 2014/0031121).

Regarding claim 21, the combination further teaches wherein displaying the first target interface comprises:
in response to detecting that a hotspot function being triggered on the first target interface, displaying a hotspot visualization map including a plurality of hotspots (Oates: [0370], “the spectating system provider may use heat maps as illustrated in FIG. 30 to evaluate layout and content of spectating interfaces.” Fig. 30),
a color state of each hotspot indicating a time length at a corresponding location (Oates: [0370], [0386], “A heat map is overlaid on the spectating interface 3002 that shows spectator activity relative to the interface 3002 as illustrated by the shaded areas. The heat map may indicate activity during a broadcast or portion of a broadcast, or during two or more broadcasts. While shown in grayscale, with darker shading indicating areas of higher activity, in practice the shading may be in color, for example with ‘hotter’ colors indicating higher activity. The shaded areas correspond to regions or content of the spectating interface 3002 that the spectators tended to focus on or interact with during a broadcast or portion of a broadcast, or during two or more broadcasts, as determined by analysis of the spectating data 2834 as illustrated in FIG. 28, for example spectator interaction data 2794 collected for one, two, or more broadcasts.” [0388], Fig. 30).
The combination teaches the limitations specified above; however, the combination does not expressly teach that the color state of each hotspot indicates a time length that the game character has stopped at the corresponding location until the current moment of the video of the game event.
Kern teaches a heatmap indicating a time length of a game character at a corresponding location ([0023], “Broadcast mode may allow wide access to the game server's database of logs including:…3) heat maps (maps graphing data such as where players die, paths they travel, etc.); and 4) other historical performance data for players both individually and in the aggregate.” [0058], “The map overlay may include a heat map graphically illustrating the game data and/or the game player data.”).
In view of Kern’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the color state of each hotspot indicates a time length that the game character has stopped at the corresponding location until the current moment of the video of the game event. The modification would improve the combined system by allowing users to access and view additional information regarding players. The modification would serve to further improve the user experience.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Oates, Crysumpt, and Klein.

Regarding claim 22, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the battle position information of gaming parties displayed on the interactive kill/death map is adjusted according to the current watching progress of the video game event played on the client.
Klein teaches battle position information of gaming parties displayed on an interactive kill/death map is adjusted according to a current watching progress of a video game event played on a client ([0106], “database server 611 may store and index information by map. A user, via web server 609, may request a composite view of a map, e.g., Ascension, for some pre- or user-defined set of players. The database server 611 may then obtain all kill information (kills and deaths) for the selected players and map, and place the kill locations on a background composite image (e.g., the default overview overhead image), and serve the composite image to the web server 609 for display to the user. For example, a user might request a composite image based on all players who have ever played a particular map, thus obtaining a composite image providing overall strategic analysis for the map based on general user trends. The user can thus learn how best to play the map when playing against a random assortment of other gamers.” [0037], “FIG. 5 illustrates an example operation of the multimedia system 100 in a context whereby the multimedia device 102 implements an on-screen display (OSD) application 502 that provides a dynamically updated OSD overlay 504 that is synchronized to on-screen events in the playback of the multimedia content.”).
In view of Klein’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the battle position information of gaming parties displayed on the interactive kill/death map is adjusted according to the current watching progress of the video game event played on the client. The modification would enable users to view relevant information associated with a current moment in playback. The modification would thereby improve the overall user experience.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Oates, Crysumpt, and Replay File Enhancements In Patch 2.0.8. (2013, May 8). Blizzard News. Retrieved from news.blizzard.com/en-gb/starcraft2/10059939/replay-file-enhancements-in-patch-2-0-8 (hereinafter “Blizzard”).

Regarding claim 23, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein displaying the first target interface further comprises:
in response to detecting that an economics curve function being triggered on the first target interface, extracting, from entire game event data according to the current moment of the video of the game event, data of an economics curve type closest to the current moment;
converting the data into a team economics comparison map interaction interface, and
displaying the team economics comparison map interaction interface corresponding to the current moment of the video game event played on the client.
Blizzard teaches:
extracting, from entire game event data according to a current moment of a video of the game event, data of an economics curve type closest to a current moment; converting the data into a team economics comparison map interaction interface, and displaying the team economics comparison map interaction interface corresponding to the current moment of the video game event played on a client (Pages 1-3, “The information found in the Army Strength graph will help you determine not only when engagements occurred throughout the game, but plenty of other details about each battle as well. One such example can be found by hovering your mouse cursor over any shaded area of the chart, which will display the amount of resources lost by each player during that period of combat – including army, workers, and buildings. You can also see the unit composition of each army at any point in the game, and view a minimap that tracks unit movement and where they were lost in combat.” Page 2, “Not only will it be easier to analyze your mineral and vespene gas income using these charts, but you'll also be able pinpoint the exact moments during a game where you began floating too many resources. You can also use them to see how many unspent resources you banked, which could have been better spent on units, structures, or upgrades, over the course of an entire game.” See graphs).
In view of Blizzard’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that displaying the first target interface further comprises: in response to detecting that an economics curve function being triggered on the first target interface, extracting, from entire game event data according to the current moment of the video of the game event, data of an economics curve type closest to the current moment; converting the data into a team economics comparison map interaction interface, and displaying the team economics comparison map interaction interface corresponding to the current moment of the video game event played on the client. The modification would enable users to view details regarding player resources at specific moments during about a video game event. The modification would serve to improve the overall user experience.

Regarding claim 24, the combination further teaches wherein displaying the economics comparison map interaction interface comprises drawing differences of game economics or experience generated by game teams at preset intervals according to current watching progress of the client (Blizzard: pp. 1-3, “The information found in the Army Strength graph will help you determine not only when engagements occurred throughout the game, but plenty of other details about each battle as well. One such example can be found by hovering your mouse cursor over any shaded area of the chart, which will display the amount of resources lost by each player during that period of combat – including army, workers, and buildings. You can also see the unit composition of each army at any point in the game, and view a minimap that tracks unit movement and where they were lost in combat.” Page 2, “Not only will it be easier to analyze your mineral and vespene gas income using these charts, but you'll also be able pinpoint the exact moments during a game where you began floating too many resources. You can also use them to see how many unspent resources you banked, which could have been better spent on units, structures, or upgrades, over the course of an entire game.” See graphs).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Oates, Crysumpt, Lieberman et al. (US 2008/0096663), and Klein et al. (US 2011/0081965).

Regarding claim 25, the combination further teaches:
in response to detecting that a battle position function being triggered on the first target interface, extracting, from entire game event data according to the current moment of the video of the game event, process data of a battle position type corresponding to a kill/death event closest to the current moment (Oates: [0205], “An overlay window 738 may provide additional information about game content, game events, players, and so on based at least in part on the game metadata obtained from the game system. For example, as shown in FIG. 7A, an overlay window 738A has been added to broadcast 734 in response to an event involving Player E, such as Player E's first appearance in the game or in the current scene. The example overlay window 738A shows the player's attributes (name, team, level, skills, etc.), statistics (ratings, accomplishments, kills, experience, etc.) and gear (weapons, clothing, tools, vehicles, etc.).” [0206], “For example, as shown in FIG. 7B, the spectating UI 702 is displayed on a touch-enabled device, and the spectator has used touch gestures to select Player E and open an overlay window 738B that shows the player's attributes (name, team, level, skills, etc.), statistics (ratings, accomplishments, kills, experience, etc.) and gear (weapons, clothing, tools, vehicles, etc.).” That is, a player’s kills up to the current moment are presented. Figs. 7A-7B)
However, the combination does not expressly teach converting the process data of the battle position type into battle position information of gaming parties corresponding to the current moment on an interactive kill/death map, and displaying the interactive kill/death map corresponding to the current moment on the first target interface.
Lieberman teaches converting data of a battle position type into battle position information of gaming parties on an interactive kill/death map, and displaying the interactive kill/death map on an interface ([0106], “database server 611 may store and index information by map. A user, via web server 609, may request a composite view of a map, e.g., Ascension, for some pre- or user-defined set of players. The database server 611 may then obtain all kill information (kills and deaths) for the selected players and map, and place the kill locations on a background composite image (e.g., the default overview overhead image), and serve the composite image to the web server 609 for display to the user. For example, a user might request a composite image based on all players who have ever played a particular map, thus obtaining a composite image providing overall strategic analysis for the map based on general user trends. The user can thus learn how best to play the map when playing against a random assortment of other gamers.”).
In view of Lieberman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include converting the process data of the battle position type into battle position information of gaming parties on an interactive kill/death map, and displaying the interactive kill/death map on the first target interface. The modification would enable users to learn how best to play the map when playing against a random assortment of other gamers. See Lieberman: [0106].
The combination teaches the limitations specified above; however, the combination does not expressly teach the battle position information of gaming parties corresponds to the current moment on the interactive kill/death map, and that the displaying comprises displaying the interactive kill/death map corresponding to the current moment on the first target interface.
Klein teaches information corresponding to a current moment of an event, the current moment indicating a current watching progress of played on a client, and displaying information corresponding to the current moment an interface ([0025], “The user interaction controller 130 uses the progress information 160 to determine whether the playback of the multimedia content by the display controller 128 is approaching an identified on-screen event of interest. When an identified on-screen event of interest is approaching or reached in the playback, the user interaction controller 130 accesses the subset of the stored interactive event information that is associated with the identified on-screen event and performs one or more user interactive events based on the accessed interactive event information. The user interactive events can include or result in video content 162 to be displayed at the display device 104 in association with the identified on-screen event. To illustrate, if the multimedia content represents a sports game and the on-screen event is a scored goal by one team at a particular point in time of the playback, the user interactive event can include, for example, an update to a displayed score of an OSD provided by the user interaction controller 130 at or following the particular point in time of the playback. The user interactive events also can include or result in the playback of a video game experience that emulates a situation or other conditions present in the playback of the multimedia content at that particular point in time.” [0037], “FIG. 5 illustrates an example operation of the multimedia system 100 in a context whereby the multimedia device 102 implements an on-screen display (OSD) application 502 that provides a dynamically updated OSD overlay 504 that is synchronized to on-screen events in the playback of the multimedia content.”).
In view of Klein’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the battle position information of gaming parties corresponds to the current moment on the interactive kill/death map, and that the displaying comprises displaying the interactive kill/death map corresponding to the current moment on the first target interface. The modification would enable users to view relevant information associated with a current moment in playback. The modification would thereby improve the overall user experience.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Knudson, Oates, Crysumpt, and Lieberman.

Regarding claim 26, the combination teaches wherein each option of team battle round is displayed on the team damage dealt interaction interface. However, the combination teaches the limitations specified above; however, the combination does not expressly teach that each option of team battle round is displayed on the team damage dealt interaction interface together with the corresponding start moment and the corresponding end moment.
Lieberman teaches information relating to battle round displayed on an interface together with a corresponding start moment and a corresponding end moment ([0099], “Upon selecting a specific game session, e.g., game 1105, the web server 609 may serve a GameStats screen 1201 as illustrated in FIG. 12, through which the user can navigate to review post-game statistics from the post-game carnage report (PCR). GameStats screen 1201 may provide multiple tabs 1203, 1205, 1207, 1209, and 1211 through which a user can review overall stats, kills, player versus player information, medals (achievements), and hits, respectively.” Fig. 12, “Game Length: 00:10:00”).
In view of Lieberman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that each option of team battle round is displayed on the team damage dealt interaction interface together with the corresponding start moment and the corresponding end moment. The modification would enable users to view additional information with respect to a specific battle round. The modification would thereby improve the overall user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Norman et al. (US 2014/0113718) discloses an online multiuser game system includes an online game session server system communicatively coupled to a public network for access by a plurality of users to establish a plurality of real-time interactive games sessions. The online multiuser game system further includes a spectator server communicatively coupled to the online game session server system and configured to enable a user to view summary information of an active game session. See [0005].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/Primary Examiner, Art Unit 2426